DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 1-2 under Rejection under 35 U.S.C. 102 and Current Amendment, filed 04/22/2022, with respect to the rejection(s) of claim(s) 1-13 and 16-19 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vankov (US20130326834) in view of Birk (US20120317737), as necessitated by amendment.
Applicant submits that “Vankov does not disclose a central depression in the carrier part 8.” The Examiner submits that Vankov does disclose a central depression as addressed in the rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13, 16-17, and 24-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vankov (US20130326834) in view of Birk (US20120317737).
	
	Regarding claim 1, Vankov discloses a hole perforation plate (The Examiner made note in the previous office action that “A hole perforation plate” can be broadly interpreted. The disclosure is directed towards a toothbrush so the Examiner examined in that way. The application is titled “Hole perforation plate for manufacturing of a toothbrush” which may be a more appropriate description for the claim) comprising a front surface (See annotated drawing below), a back surface (See annotated drawing below), a thickness therebetween (See annotated drawing below), and a plurality of holes (See annotated drawing below) grouped into a plurality of arrangements of holes (See second annotated drawing below), 
	wherein the arrangements are separate from one another (See second annotated drawing below. The plurality of arrangements of holes are separate from one another) and are different from one another with respect to a number of the holes (See second annotated drawing below a first arrangement has 10 holes and a second arrangement has 6 holes), a shape of the holes (See second annotated drawing below. The first arrangement has hole shapes of a round hole and an elongated hole. The second arrangement has holes shapes of oval holes), a size of the holes (See second annotated drawing below. The first arrangement has small rounds holes and wide elongated holes. The second arrangement has larger oval holes), an arrangement of the holes (See second annotated drawing below. The first arrangement has an arrangement of alternating elongated and round holes. The second arrangement has a triangular arrangement of oval holes), and any combination thereof (Plurality of hole arrangements are different from one another with respect to number, shape, size, and arrangement of holes), 
	wherein the front surface is uneven in the area of the arrangement of the holes (As seen in the second annotated drawing below, there are uneven amounts of arrangements of holes. There are two arrangements of elongated and round holes. There is one arrangement of oval holes), 
	wherein the front surface of the hole perforation plate comprises a central depression in the area of each arrangement of the holes (See third annotated drawing below), the central depression including at least one hole (Each central depression includes at least one hole).
 
	Vankov fails to explicitly disclose wherein the hole perforation plate is a part of a mold. (Paragraph 0027, lines 4-7 “ Additionally, the carrier part may form a wall of the mold cavities, in which the ends of the cleaning elements extending out from the carrier part can be over-molded in a multi-component process.”)

	Birk teaches wherein the hole perforation plate is a part of a mold (Figure 9 shows multiple brush head sections being molded in a carrier part. Paragraph 0020 “FIG. 9 shows a schematic, perspective illustration of an injection die having two mold cavities for injection molding of two separate brush head sections, the bristle tufts being transported from one mold cavity to the other mold cavity while situated in a carrier part, placed against the respective half of the mold, and then removed from same.”) .

		It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vankov to incorporate the teachings of Birk to provide the hole perforation plate as part of a mold. Doing so would allow multiple brush heads to be molded at one time and increase the amount brushes that can be manufactured in a time period.


    PNG
    media_image1.png
    285
    497
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    267
    464
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    267
    416
    media_image3.png
    Greyscale


	Regarding claim 2, Vankov, as modified by Birk, discloses the hole perforation plate of claim 1, wherein the number of holes in one arrangement is from 1 to 60 (The second annotated drawing above show that each arrangement has at least 1 hole).

	Regarding claim 3, Vankov, as modified by Birk, discloses the hole perforation plate of claims 1, wherein the holes are selected from the group consisting of through-holes structured and configured to receive bristle tufts and blind holes structured and configured to receive elastomeric cleaning elements (Paragraph 0027, last sentence “The carrier part may be a carrier plate having through holes for holding the cleaning element or a mold bar having blind holes for holding the cleaning elements.” And Paragraph 0025, lines 10-12 “An example of different types of cleaning elements may be bristles made of different materials or bristle and elastomeric cleaning elements.” The through-holes disclosed by Vankov would be capable of receiving bristle tufts and the blinds holes would be capable of receiving elastomeric cleaning elements.).

	Regarding claim 4, Vankov, as modified by Birk, discloses the hole perforation plate of claim 1, wherein the holes have shapes selected from the group consisting of a round shape, an oval shape, an elongate shape, and any combination thereof (The second annotated drawing in claim 1 rejection above shows holes having round, oval, and elongate shapes).

	Regarding claim 5, Vankov, as modified by Birk, discloses all elements of the current invention as stated above but does not explicitly disclose wherein the holes have a size of from 0.6 mm2 to 3 mm2. (Examiner notes that “As used herein, the word “about” means +/- 10 percent.” from page 4 of the Applicant’s specification.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the hole perforation plate to have holes selected from the group consisting of a size of from 0.6 mm2 to 3 mm2. Since such a modification would involve a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art (See MPEP 2144.04). Changing the hole size would be required when determining a bristle thickness. A thicker bristle diameter would provide a stiffer bristle and change how the individual bristle performs during use. Thus, the claimed dimensions are recognized as result effective variable, i.e. a variable which achieves a recognized result as set forth above. Therefore since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Vankov it is not inventive to discover the optimum workable range by routine experimentation, and would have been obvious to one of ordinary skill in the art at the time when the invention was filed to provide the holes having a size selected from the group consisting of a size from 0.6 mm2 to 3 mm2. Further in the instant application Paragraph 2 of page 6, Applicant does not disclose any criticality for the claimed limitations. In paragraph 0047 of Vankov it is described how the diameter of a bristle tuft can be changed to affect how much heat is needed to melt the end.

	Regarding claim 6, Vankov, as modified by Birk, discloses all elements of the current invention as stated above but does not explicitly disclose wherein a distance between adjacent holes in the hole perforation plate is from 0.2 mm to 2 mm. (Examiner notes that “As used herein, the word “about” means +/- 10 percent.” from page 4 of the Applicant’s specification.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the hole perforation plate to have a distance between adjacent holes be selected from a group consisting of a distance of 0.2 mm to 2 mm. Since such a modification would involve a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art (See MPEP 2144.04). Changing the distance between adjacent holes would be required when determining the size of the brush head. With a larger distance between adjacent holes, the brush head may have to be larger to allow an acceptable bristle density. Thus, the claimed dimensions are recognized as a result effective variable, i.e. a variable in which achieves a recognized result as set forth above. Therefore since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Vankov it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the when the invention was filed to provide the distance between adjacent holes to be 0.2 mm to 2 mm. Further in the instant application Paragraph 2 page 5, Applicant does not disclose any criticality for the claimed limitations. 

	Regarding claim 7, Vankov, as modified by Birk, discloses the hole perforation plate of claim 1, wherein the hole perforation plate is made of metal or metal alloys. (Paragraph 0037 discloses on lines 10-11 that the carrier part may be coated with, may comprise, or may consist of a reflected material. Lines 14 and 16 disclose that a suitable reflective material may be polished metal, such as steel, aluminum, silver, or a combination thereof.)

	Regarding claim 8, Vankov, as modified by Birk, discloses the hole perforation plate of claim 7, wherein the hole perforation plate is made of a material comprising steel or stainless steel, and wherein the hole perforation plate comprises several layers. (Paragraph 0037 discloses on lines 10-11 that the carrier part may be coated with, may comprise, or may consist of a reflected material. Lines 14 and 16 disclose that a suitable reflective material may be polished metal, such as steel, aluminum, silver, or a combination thereof. A coating would imply that there are at least two layers comprising the hole perforation plate.)

	Regarding claim 9, Vankov, as modified by Birk, discloses the hole perforation plate of claim 8, wherein the several layers are made of different materials. (Paragraph 0037 discloses on lines 10-11 that the carrier part may be coated with, may comprise, or may consist of a reflected material. Lines 14 and 16 disclose that a suitable reflective material may be polished metal, such as steel, aluminum, silver, or a combination thereof. A combination thereof implies that the hole perforation plate is capable of being formed of several layers of different materials.)

	Regarding claim 10, Vankov, as modified by Birk, discloses the hole perforation plate of claim 9, wherein the several layers comprise at least a first layer and a second layer, and wherein the first later comprises the front surface of the hole perforation plate and is made of a material that is more heat-resistant than a material of the second layer that comprises the back surface. (Paragraph 0038 discloses “In order to decrease the amount of heat supplied selectively, the carrier part in which the different cleaning elements are arranged absorbs the heat partially. For example, the carrier part may be coated with, may comprise or may consist of the absorbing material.” The front surface may be coated with or may comprise this layer that is made of a material more heat-resistant than a material of the second layer comprising the back surface.)

	Regarding claim 11, Vankov, as modified by Birk, discloses all elements of the current invention as stated above but does not explicitly disclose wherein the hole perforation plate has a thickness of from about 5 mm to about 20 mm. (Examiner notes that “As used herein, the word “about” means +/- 10 percent.” from page 4 of the Applicant’s specification.)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the hole perforation plate to have a thickness selected from the group of about 5 mm to about 20 mm. Since such a modification would involve a mere change in size of the component. A change in size is generally regarded as within the level of ordinary skill in the art (See MPEP 2144.04). Changing the thickness of the hole perforation plate would be required when determining the bristle length. With a longer bristle, a thicker plate would be required to maintain enough exposed bristle to mold into the brush head. Thus, the claimed dimensions are recognized as a result effective variable, i.e. a variable which achieves a recognized result as set forth above. Therefore since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Vankov, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to provide a hole perforation plate thickness of about 5 mm to about 20 mm. Further in the instant application the last paragraph on page 7, Applicant does not disclose any criticality for the claimed limitations.

	Regarding claim 12, Vankov, as modified by Birk, discloses all elements of the current invention as stated above but in the embodiment used for rejecting claim 1, Vankov does not explicitly disclose wherein the holes of at least one arrangement are located at different levels of the hole perforation plate.  However, Vankov does teach these features on a different aspect of the invention (See annotated drawing below showing the holes located at different levels. Paragraph 0045 “In order to still be able to achieve an individually adapted melting despite the three-dimensional arrangement and optional varying cross-sectional surface of the individual bristle tufts 7 , the required amount of heat is supplied by absorbing heat in the environment of the center row 35 . Therefore, the carrier part 8 is coated with an absorbing material or comprises an absorbing surface 33 . The absorbing surface 33 is a rough dark surface. The surface 341 of the rows 36 , 37 lying on the outside is made of a less absorbing material like a metal. If now heat 32 is supplied to the bristle tufts 7 , for example from an infrared radiation device 11 as shown in FIGS. 5A and 5B equal thickenings 10 can be formed.” And Paragraph 0052 “Owing to the different characteristics of the surface of the carrier part 8 a parallel reshaping process of all melted ends of the bristle tufts 7, can be performed, even when the ends of the bristle tufts 7 are positioned in different planes and/or are provided with different geometries and/or consist of various materials.” Vankov discloses that bristle tufts can be positioned in different planes and/or different geometries and/or consist of various materials).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the hole perforation plate to have the holes of at least one arrangement located at different levels of the hole perforation plate. Since such a modification would be routine optimization within the skill of a person having ordinary skill in the art (MPEP 2144.05). Vankov discloses that bristle tufts can be positioned in different planes and/or different geometries and/or consist of various materials, thus, a person having ordinary skill would be capable of determining the ideal bristle arrangement such as having some bristles extending farther than surrounding bristles to provide for toothbrushes various cleaning element arrangements.

    PNG
    media_image4.png
    217
    422
    media_image4.png
    Greyscale


	Regarding claim 13, Vankov, as modified by Birk, discloses all elements of the current invention as stated above in claim 12; and as modified for claim 12, will disclose the front surface in an area of the at least one arrangement of holes has a convex surface (See annotated drawing below.) 

    PNG
    media_image5.png
    203
    422
    media_image5.png
    Greyscale


	Regarding claim 16, Vankov, as modified by Birk, discloses the hole perforation plate of claim 1, wherein the at least one of the plurality of arrangements corresponds to a bristle field of a tooth brush head selected from the group consisting of a bristle field of a head of a manual toothbrush and a bristle field of a replacement brush head for an electric toothbrush. (Paragraph 0041 discloses that “In the embodiment shown, the tooth brush is designed as a manual toothbrush; however, a motor-driven toothbrush could also have a correspondingly designed brush head.” Vankov discloses that the toothbrushes shown in the figures are selected from the group consisting of a toothbrush head of a manual toothbrush but a bristle field of a replacement brush head for an electric toothbrush can also be correspondingly designed)

	Regarding claim 17, Vankov, as modified by Birk, discloses the hole perforation plate of claim 16, wherein the at least one arrangement of holes has a shape selected from the group consisting of an elongated shape and a round shape. (Figure 7B shows the holes have a shape selected from the group consisting of an elongated shape and a round shape.)

    PNG
    media_image6.png
    220
    353
    media_image6.png
    Greyscale


	Regarding claims 24, 25, and 26, Vankov, as modified by Birk, discloses all elements of the current invention as stated above but does not explicitly disclose wherein the number of holes in one arrangement is from 15 to 40, 15 to 35, and 15 to 30.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the hole perforation plate to have the number of holes in one arrangement of holes is from 15 to 30 since this would meet the limitations of all 3 claims. Since such a modification would involve a mere change in the proportion of the component. A change in proportion is generally recognized as being within the level of ordinary skill in the art (See MPEP 2144.04). Changing the number of holes would be required when determining the size of the brush head. A larger brush head would require more holes to accommodate a larger amount of bristles. Thus, the claimed dimensions are recognized as result effective variable, i.e. a variable which achieves a recognized result as set forth above. Therefore since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Vankov it is not inventive to discover the optimum workable range by routine experimentation, and would have been obvious to one of ordinary skill in the art at the time when the invention was filed to provide the number of holes in one arrangement is from 15 to 30. Further in the instant application Paragraph 2 of page 5, Applicant does not disclose any criticality for the claimed limitations. In paragraph 0042, Vankov discloses “As shown in FIG. 2A, the carrier part 8 comprises a multiplicity of receptacle recesses 9 , which are designed in the form of a through-hole or a blind-hole and which accommodate the corresponding bristle tuft 7 with an accurate fitting.”

	Regarding claims 27 and 28, Vankov, as modified by Birk, discloses all elements of the current invention as stated above but does not explicitly disclose wherein the holes have a size of from 1.0 mm2 to 2.0 mm2 and about 1.5 mm2. (Examiner notes that “As used herein, the word “about” means +/- 10 percent.” from page 4 of the Applicant’s specification.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the hole perforation plate wherein the holes have a size of about 1.5 mm2 since 1.5 mm2  would meet the limitation of 1.0 mm2 to 2.0 mm2. Since such a modification would involve a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art (See MPEP 2144.04). Changing the hole size would be required when determining a bristle thickness. A thicker bristle diameter would provide a stiffer bristle and change how the individual bristle performs during use. Thus, the claimed dimensions are recognized as result effective variable, i.e. a variable which achieves a recognized result as set forth above. Therefore since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Vankov it is not inventive to discover the optimum workable range by routine experimentation, and would have been obvious to one of ordinary skill in the art at the time when the invention was filed to provide the holes having a size selected from the group consisting of a size of about 1.5 mm2. Further in the instant application Paragraph 2 of page 6, Applicant does not disclose any criticality for the claimed limitations. In paragraph 0047 of Vankov it is described how the diameter of a bristle tuft can be changed to affect how much heat is needed to melt the end.

	Regarding claims 29 and 30, Vankov, as modified by Birk, discloses all elements of the current invention as stated above but does not explicitly disclose wherein the distance between adjacent holes in the hole perforation plate is from 0.4 mm to 1.8 mm and 0.5 mm to 1.2 mm. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the hole perforation plate to have a distance between adjacent holes in the hole perforation plate be 0.5 mm to 1.2 mm since this would meet the limitation of 0.4 mm to 1.8 mm. Since such a modification would involve a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art (See MPEP 2144.04). Changing the distance between adjacent holes would be required when determining the size of the brush head. With a larger distance between adjacent holes, the brush head may have to be larger to allow an acceptable bristle density. Thus, the claimed dimensions are recognized as a result effective variable, i.e. a variable in which achieves a recognized result as set forth above. Therefore since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Vankov it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the when the invention was filed to provide the distance between adjacent holes to be 0.5 mm to 1.2 mm. Further in the instant application Paragraph 2 page 5, Applicant does not disclose any criticality for the claimed limitations. 

	Regarding claim 31, Vankov, as modified by Birk, discloses all elements of the current invention as stated above but does not explicitly disclose wherein the hole perforation plate has a thickness of from about 6 mm to about 14 mm. (Examiner notes that “As used herein, the word “about” means +/- 10 percent.” from page 4 of the Applicant’s specification.)

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the hole perforation plate to have a thickness of from about 6 mm to about 14 mm. Since such a modification would involve a mere change in size of the component. A change in size is generally regarded as within the level of ordinary skill in the art (See MPEP 2144.04). Changing the thickness of the hole perforation plate would be required when determining the bristle length. With a longer bristle, a thicker plate would be required to maintain enough exposed bristle to mold into the brush head. Thus, the claimed dimensions are recognized as a result effective variable, i.e. a variable which achieves a recognized result as set forth above. Therefore since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Vankov, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to provide a hole perforation plate thickness of about 6 mm to about 14 mm. Further in the instant application the last paragraph on page 7, Applicant does not disclose any criticality for the claimed limitations.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vankov in view of Birk and further in view of Weihrauch (US20050160546).
	Regarding claim 18, Vankov, as modified by Birk, discloses all elements of the claimed invention as stated above except wherein the back surface is combinable with a stopper plate. The back surface disclosed by Vankov would be capable of being combined with a stopper plate but Vankov fails to explicitly disclose a stopper plate.
	Weihrauch teaches wherein a back surface is combinable with a stopper plate (Fig 44-45 Element 39). 
	It would have been prima facie to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vankov in view of Birk to incorporate the teachings of Weihrauch to provide a stopper plate combinable with the back surface of the hole perforation plate. Doing so would allow the free end of the bristle to protrude out of the back surface and allow the use of the stopper plate to adjust the distance of the other bristle end in relation to the heat source. This would allow an additional amount of control of how to position bristle ends in relation to the heat source and affect the melting time.

	Regarding claim 19, Vankov, as modified by Birk, discloses all elements of the claimed invention as stated above except wherein the stopper plate has a surface selected from the group consisting of a flat surface and a surface comprising protrusions corresponding in form and shape to the arrangement of holes.
	Weihrauch teaches wherein the stopper plate has a surface selected from the group consisting of a flat surface (Figures 44-45 Element 39 and a surface comprising protrusions (Figures 46-47 Element 40 having protrusions Element 41 and 42) corresponding in form and shape to the arrangement of holes.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vankov in view of Birk to incorporate the teachings of Weihrauch to provide a stopper plate having a surface selected from a group consisting of a flat surface and a surface comprising protrusions that correspond to the arrangement of holes. Doing so would allow a selection of a flat stopper plate to position all bristles of equal length that protrudes from the back surface of the hole perforation plate or the selection of a stopper plate having protrusions that may position bristles at different distances in relation to the heat source. This allows greater control of how fast each bristle tuft melts depending on where the stopper plate with or without protrusions positions the bristle tuft in relation to the heat source.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723